STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                             December 19, 2013
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
PATRICIA J. HUTCHINSON,                                                       OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 12-0502	 (BOR Appeal No. 2046658)
                   (Claim No. 2010101227)

SUMMERSVILLE MEMORIAL HOSPITAL,
Employer Below, Respondent


                             MEMORANDUM DECISION
       Petitioner Patricia J. Hutchinson, by John Shumate Jr., her attorney, appeals the decision
of the West Virginia Workers’ Compensation Board of Review. Summersville Memorial
Hospital, by Daniel Murdock, its attorney, filed a timely response.

         This appeal arises from the Board of Review’s Final Order dated April 11, 2012, in
which the Board affirmed a November 9, 2011, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s July 20, 2011,
decision denying Ms. Hutchinson’s request for authorization for a neurosurgical evaluation. The
Court has carefully reviewed the records, written arguments, and appendices contained in the
briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Ms. Hutchinson injured her lower back on July 29, 2009, while working with a patient.
Following the injury, Ms. Hutchinson was treated by Dr. Wantz who noted that she has a history
of chronic low back pain as well as a prior back injury. On August 4, 2009, Dr. Wantz diagnosed
Ms. Hutchinson with sprains and strains of the sacroiliac and lumbosacral region. An August 31,
2009, MRI revealed foraminal stenosis, spinal stenosis, and nerve root compression. On January
28, 2010, Dr. Wantz stated that the August 31, 2009, MRI and an MRI performed in 2007 have
similar findings. She diagnosed Ms. Hutchinson with a disc bulge in her lumbar spine and mild
                                                1
to moderate spinal stenosis. On February 24, 2011, Dr. Wantz filed a diagnosis update form
requesting that spinal stenosis and lumbar disc disease be added as compensable components of
the claim. In the instant case, Dr. Wantz has requested authorization for a neurosurgical
evaluation. On July 20, 2011, the claims administrator denied the request for authorization for a
neurosurgical evaluation.

        In its Order affirming the July 20, 2011, claims administrator’s decision, the Office of
Judges held that the need for a neurosurgical evaluation is not related to the compensable injury
of July 29, 2009. Ms. Hutchinson disputes this finding and asserts, per the opinion of Dr. Wantz,
that a neurosurgical evaluation is necessary for the treatment of the compensable injury of July
29, 2009.

        The Office of Judges found that Ms. Hutchinson had widespread degenerative disease
prior to the July 29, 2009, injury. The Office of Judges further found that Dr. Wantz is seeking a
neurosurgical evaluation as a result of Ms. Hutchinson’s spinal stenosis. The compensability of
spinal stenosis was denied by this Court in Case Number 12-0485. As noted by the Office of
Judges, because the request for a neurosurgical evaluation arises from the treatment of a non­
compensable condition, it is unrelated to the compensable injury of July 29, 2009. The Board of
Review affirmed the reasoning and conclusions of the Office of Judges in its decision of April
11, 2012. We agree with the reasoning and conclusions of the Board of Review.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED: December 19, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin J. Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                2